Title: To Thomas Jefferson from William Short, 15 September 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Sep. 15. 1792

Since the reciept of your private letter of Jan. 28. I have written to you from Paris May 15. and from hence July 26 and 27. I was  encouraged by your friendly proposition to renew a subject, which being merely personal, I had determined to pass over in silence in future, as having too often importuned you about.
In my last I communicated to you as well as I could my views and wishes, and although it is an awkward and might become a ridiculous circumstance to be saying what kind of a place one would chuse, without knowing whether any place would be left him, yet with you I have been so long accustomed to open every fold of my heart, that I felt no difficulty in speaking to you on such a subject as I would speak to myself.
I then touched lightly on what appeared to me would be proper in the diplomatic establishment of the U.S. I have since acquired more minute information on the diplomatic establishments of European powers, and it confirms me in what I then said with respect to that of the U.S. As this is now in its infancy, as it were, it is much to be desired that proper rules should be adopted with respect to it. By that means the funds appropriated to it may be made to go further, and do more honor to the U.S. and procure greater advantages to them.
The first thing of course in such a case is to examine well the practise of other powers and profit by their example and experience. I have found that almost every other has some difference in its usages on this subject—which seems to have been the effect of accident. One thing observable among them all is that they have gradually given into the luxury of nominal grade, whilst the luxury of the grade itself diminished. For instance the number of the first order of foreign ministers has augmented, and no one of that order makes the same parade or is at the same expence now, as all were formerly. Almost all ambassadors now although destined to reside permanently at the court are styled Ambassadors extraordinary. The second order has now become common, and the third order in consequence thereof is almost gone out of use, or if retained is only by the most insignificant or for the most insignificant courts, insomuch that ministers of this grade, though entitled fully to the enjoyments of the privileges secured by the droit des gens, are in many cases, agreeably to the usages and etiquette of the court, treated so differently from those of the first and second order, as scarcely to be classed among diplomatic characters. At Paris and London, where the corps diplomatique are so much confounded in the crowd, this circumstance is less observable. You will recollect that you never saw or heard of, as it were, any person below the second grade. Tronchin is the only person who was in this situation; as I believe he was only Minister—and in Paris no body ever enquired about such things—he was on the same footing there apparently with  others. The elevation of the court seems to have confounded the shades of the lower orders—it has not been until lately that I knew what was his grade. In other courts, his place would have been known and established immediately.
In proportion as the third order of foreign ministers has gone into discredit and disuse it has become common in lieu thereof to subdivide the second order into three different parts—vizt. Envoy Extra: and Minist: Plenipo: 2. Envoy Extra: 3. Minist. Plenipo: The courts who formerly would have made use of the third order now substitute for the most part the lowest of these subdivisions, as being more honorable without being more expensive, the appointments being often not augmented for this passage from the third order to a branch of the second. The examples of this change are numerous within these late years particularly—so that in looking over the various diplomatic establishments of European powers, you scarcely see a vestige of the third order, except as mentioned above. England has retained this grade only at Venise, owing to particular circumstances, and gives a commission of the same kind for Ratisbon, and I think Hamburgh or Dantzick or both to persons having also another superior grade at other courts. Holland has retained this grade only at Ratisbon, where alone the ancient usage for the most part continues, Hamburgh, Liege, and Philadelphia. The person now at Brussels was formerly Minister. On account of the manner in which he was admitted to court, he asked to have the addition of plenipo: merely that he might pass into the second grade, which was accordingly granted to him, and as far as I can learn without augmentation of his salary.
With respect to the three subdivisions of the second order of foreign ministers, their pre-eminence, particularly of the two last, is considered differently at different courts, although they all are considered as of the same link in the diplomatic chain. As it seems to me that Portugal and England are the two countries which have adopted in general the best rules, I will briefly mention to you what they do. Portugal has gradually augmented their number of foreign ministers, particularly in the north. That court gives indifferently the commission of Env. Extr:—or of Min: Plenipo:—according to the usage of the court where they go. When the two are united the salary is considerably augmented. When separate the salary is proportioned to the court where they go, so that a Min. Plen. might in some instances have a salary superior to that of Env. Extr. The salaries of these three subdivisions vary from 30,000 to 15,000 cruisades a year—the crusade worth I think 1¼ florin of  Holland—in some instances and particularly here an house is allowed over and above—at Rome the salary is 30,000 cruisades—and the usufruct of a service of plate—at London 24,000 cruisades—at Petersburg 20,000—at Berlin 18,000—at Stockholm 15,000. With respect to outfit the usage is to allow 4000. crusades and to give a congé of from one to two years, before the minister is bound to go to his post—during which time he travels and is supposed to economise—and an advance of 5000 cruisades on his salary is paid him. The Minister is to pay the Secretary out of his salary, but the pay is inconsiderable. I believe he appoints him himself although he is regarded as secretary of legation. Portugal has also two Ambassadors (Paris and Madrid) at 48,000 crusades per Ann. They had formerly 60,000. The only Minister that court has of the third order except Hamburgh is the one who has been so long named for the U.S. The person who is Env. Extr. here from that court was to have gone to America, if the grade had been of the second order which was desired at Lisbon, as he tells me and also the Minister now here on his way to Stockholm. Those of the second order are ten in number.
England except the inferior places mentioned above, and four Ambassadors (Paris, Hague, Madrid, Constantinople) employs one or the other of the subdivisions of the second order in all other courts, to the number of 17. viz—9. Env. Ext. and Min. Plenipo:—2. Env. Ext. and 6. Min. Plenipo: The salary of each subdivision is fixed as follows—Min. Pleni: 3£ stlg. per day—Env. Extr. £5 stlg. per day Env. Ext. and Min. Plenipo: £8 stlg. per day—instead of varying the salary according to the court as is the case with Portugal, the usage is to vary the commission—so as to be either Min. Pleni.—Env. Ext.—or Min. Plen. and Env. Extr.—according as they wish to give an higher or lower salary to the person employed. This mode presents advantages above any adopted by the other courts and seems to me most worthy of imitation. As to outfits there seems to be nothing fixed—it depends I believe absolutely on the favor or protection which the person employed has at court. This is an objectionable part of the system. A certain sum is allowed according to circumstances to comprehend their expences of going to their post, their outfit &c. There are also the usual allowances of stationary postage couriers &c.—and there are besides casualties which vary also according to the favor of the person. These however are not generally considerable with those of the second order and cannot be counted as a part of the fixed salary. As to Ambassadors it is different—they seem to have for casualties carte blanche. Ld. Auckland’s embassy to Madrid for example which lasted about eighteen months cost £35000 stlg. He made a charge of  all his expences travelling &c. &c. &c. In two instances England keeps a Min. Plen. as Sec. of embassy (Paris and Hague). Those Secretaries who are employed with Ministers of the second order are called Sec. of legation to distinguish them from Sec. of embassy, and are allowed by the crown £300 stlg. per Ann. The private Secretaries whether with the first or second order, are paid by the Ambassador or Minister employing them according to the agreement they may make and are paid very little. You will no doubt be struck, as I own I was, with learning that England pays so little to their Ministers Plenipo. in foreign courts. I knew that was what they allowed at Paris but I had thought that when employed alone, the allowance was about £3000 stlg per Ann. I see now that my error came from confounding the three subdivisions of the second order. They employ this commission and of course that low salary only at the courts where they would have employed Ministers of an inferior order if they were in use. Besides the two employed with Ambassadors, the others are at Munich, Bonn, Berne, Philadelphia.
It is on the model of England then, with very little variation that the U.S. might form the most proper and most advantageous diplomatic establishment. It is under the idea that you may perhaps think it worthy of your attention to propose to Congress a proper system in setting out that I have troubled you with the information I have collected in the subject as to the usage of other countries.
It seems to me a system somewhat like the following might be proposed. That Congress should only appropriate the sum they judge proper for the intercourse with foreign nations, and that the number, grade and appointments of the persons employed should be arranged by the President as he should think proper—or if this was disapproved that Congress should fix the appointments of each grade—or at least say that more than such a sum should not be allowed to such a grade leaving the Prest. to fix it as much under as he should please, and also to fix the grade he should Judge proper at each court. So that having nominated A. to be a foreign minister at the court of B. and the nomination being confirmed by the Senate, he might be allowed to give the commission of any of the grades acknowleged by Congress (which might be the three subdivisions of the second order of ministers). Congress might enact for instance that the Prest. might employ Env. Ext.—or Min. Plen.—or Env. and Ext. and Min. Plen.—as he should think fit, but that no one person should recieve above 9000 dollars per Ann—nor more than one years salary as outfit. The Prest. might then fix the salary of the two Ministers at Paris and London at 9000 dollars per Ann. with the commission of Env. Extr.,  and the others at Lisbon Madrid and this place at 4500 dollars with the commission of Min. Ple: The two first might be allowed each a Secretary with the salary of 1350. dollars, and a commission which would enable him to go to court, as being a means of studying his profession to more advantage, and the three others should be allowed also a Sec.—say with an appointment of 500. dollars. I should advise his having a commission also for the same reason. A Secretary is necessary in order to keep the archives of the mission, which every minister should be obliged to keep in proper form, as a means of continuing the thread of the business and handing it to his successor. It is the constant usage of the European courts to make their ministers leave with the papers of the mission a copy of all their official letters, and indeed without this every new Envoy must be much at a loss on many occasions. As to myself I am happy this usage has not been yet introduced into the American missions, as it would have been impossible for me to have left an office copy of my correspondence, without an assistant. Without the copying press I have no idea what I should have done for the copy which has been indispensable for me. Most of the foreign ministers leave in the office the only copy they have taken of their letters by their Secretaries. Those who are men of business have a copy for the office by the Sec. of legation, and a copy for themselves by their own Secretary when they have one. Ld. Auckland, who is completely a man of method and of business, has a press copy taken for himself, and a written copy for the office taken afterwards at liesure. Should it not be judged proper to allow a Secy. with the three inferior ministers as abovementioned—then I think each should be allowed to engage a private secry. at public expence not to go beyond 250 or 300 dollars. This I mean only in the case a copy of the correspondence and official papers should be ordered to be kept and transmitted to the successor.
I have stated above the salary of Min. Plenipo: at 4500 dollars only because I am interested and because England gives not a great deal more, viz. about £80 stlg. per Ann. But in fact, I do really think and every body thinks that grade is paid too low by England in proportion to the others. It is occasioned by all inferior stations in such countries being less favored in proportion than higher ones, and also because the courts where this grade is kept are of a very inferior order. I leave the U.S. out of the question being convinced England would willingly increase the grade there if reciprocated. As it is to be hoped the U.S. do not consider inferior stations in the same light proportionally that monarchical countries do, and as it is proposed to keep this grade at courts of an higher order they will probably  find it just and proper to pay it higher in proportion than England does, instead of paying it lower, and I should propose therefore that the salary should be 6000 dollars per Ann. instead of 4500. Their establishment might be then two Env. Ext. at 9000 doll. per Ann (this £200 stlg a year more than England pays the same grade)—their two Secrys. at 1350 dollars each—three Ministers Plenipo: at 6000 dollars each—their three Secretaries at 500. dollars—making in the whole 40,200 dollars—for fixed salaries—exclusive of the consuls on the coast of Barbary. If the grades were paid precisely as by England—viz. at the rate of £5 stlg. and £3 stlg. per day—the salaries of the five ministers would be 30,820 dollars per Ann. instead of 31,500 dollars which they are at present. The U.S. would therefore have two Envoys Extr: and three Ministers Plenipo: for less expence than they have now—two of the second and three of the third order—and they would be paid as well as England pays. After what I have said to you about the present ideas as to Ministers of the third order in Europe, I leave you to judge which would be most honorable and at the same time most advantageous for the interests of the U.S.
As to the Secretaries of the Min. Plenip: as they stand at present, it may be observed that the persons most likely to be employed in such places will be young gentlemen, who accept them not with a view to money—but with a desire of forming themselves for the career. This should be desired also by the U.S. if they wish to keep up their diplomatic intercourse on advantageous terms with Europe—for although there are some privileged geniusses who have no need of experience in any thing yet generally speaking men are most apt to do well what they have been taught to do for a long time. The principal object then I think should be to render these places an agreeable school for such young men. Having the table of the minister and a salary of 1000 dollars per Ann to support them genteely, would certainly do this—it is much more than any court gives except England. France I think gives 4000 livres to the highest paid and formerly gave less. The Spanish Secy. of legation here, where the Minister has 12000 dollars has about 3000 livres of France. France and Spain vary these appointments at various courts. The salaries paid by the U.S. at present are 31500 dollars to the five ministers—to the two Secretaries I suppose and M. Dumas 4050. dollars—in all 35550 dollars per Ann.
I do not like proposing changes where others are interested and myself also—but leaving all such considerations out of the question, and examining the matter as if I were the minister of foreign affairs, or a member of Congress, I should have no doubt in determining that it would be a much more proper, honorable, and advantageous  system to have regular archives kept with each mission, and to employ ministers of the second order, with secretaries in the following manner. Approximating them as near as possible with round numbers to the English standard—allow 8000 dollars to two Env. Extr. and 5000 dollars to the three Min. pleni.—1000 dollars each to two Sec. of legation, and 500 dollars each to three do.—making in the whole 34,500 dollars. With respect to M. Dumas if it is for present services that he is paid I will not take on me to estimate them, supposing them to be equal to the 1350 dollars allowed him, and that they should be continued then the whole, viz. five ministers of the second order, with five secretaries and M. Dumas would only cost 300 dollars more than the present establishment where there are only two Secries., two min. of the second, and three of the third order. But if as I suppose that M. Dumas may for years have been considered as recieving a pension for past services, then it may certainly be considered as out of all kind of proportion with what other powers pay, and although it might be convenient for Ct. Vergennes to have procured him a pension of this sort on so advantageous terms for France, yet it is unquestionably just that it should be examined into. It has been long the fashion for all the foreigners whose zeal has pushed them forward into the service of the U.S. to state themselves as illy paid and often as ruined by that service. There was a time when M. Dumas or his friends exhibited him in that light. It is but just therefore that the U.S. should know that in a division of property lately made with his wife, he retained for his share American obligations to the amount of 18000 florins (which I suppose recieved from them). If his pension is an alimentary one only, the interest of that sum is above what he consumes. If not an alimentary one only and a reward for past services, then 500 dollars per Ann. merely as a pension is certainly as much and more than any European power would give in such a case as a retreat, in which light he should consider it. It is decent with respect to this country in particular, and proper for the U.S. in general that he should not be considered as their representative. Europeans having yet as it were to form their opinion of the U.S. as a nation, their being yet in their infancy and having to give the impressions of themselves to other powers, they should be more than any other cautious of the medium, through which they present themselves to their view. England might with impunity employ a man of any character—or a man of any appearance whatever. Her reputation is established and cannot be injured by one or two representatives. It is not the same with respect to the U.S. Foreigners will inevitably for some time form their idea of them from those whom they see employed by them.

I have extended this letter to such a length in treating the subject generally that I have hardly place left to say any thing of myself in particular. Should you persist in the resolution which you mentioned to me in your last (from which I hope however you will be diverted both for public and private reasons) I think it essential and have thought you might be of the same opinion, that the present Time should be made use of for giving the U.S. a proper, economical and honorable system of diplomatic arrangement. Should you have a different opinion however as to the general question then I persist in asking to have the word Plenipo: substituted to Rest. in my commission—even without any alteration in the salary. As it is I am excluded from being of a club here of foreign ministers, where the third order is not admitted, and where assemble the corps diplomatique and principal members of government, and where is always the best information with respect to the operations of their H. Migh. and the States of Holland. I mention this as one of the many desagréments and disadvantages of being a Rest. I shall be admitted also to court during the winter only with the Secries. of legation, and not with the Ministers of the second order. There is no Rest. here but myself and one from Poland who is by interim as chargé des affaires. The English Secy. of embassy is made Min. Plen. to avoid this, and so has been done with respect to the Minister of the Elector of Hanover. I wish much to remain here. To go to Madrid as you mention Min. Rest. would be insupportable. Before deciding any thing with respect to me, I think the Prest. might now at least consult me; altho’ he did not think it worth while before. He thought differently it seems with respect to M. Pinckney and M. Morris. I should like above all things to have to consider of this matter during the winter. Yr. friend & servant

   
   I have learned since finishing my letter that England has changed also the grade at Hamburgh to that of Plenipotentiary.



W Short

